Filed 1/6/17

                          CERTIFIED FOR PUBLICATION



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FOURTH APPELLATE DISTRICT

                                    DIVISION TWO


 In re the Marriage of COLLEEN and
 BRUCE Y. MCLAIN.

 COLLEEN MCLAIN,
                                                     E062884
          Respondent,
                                                     (Super.Ct.No. FAMVS1300668)
 v.
                                                     OPINION
 BRUCE Y. MCLAIN,

          Appellant.



        APPEAL from the Superior Court of San Bernardino County. Khymberli S.Y.

Apaloo, Judge. Affirmed.

        Thompson & Thompson and Jeffrey S. Valladolid for Appellant.

        Zumbrunn Law Corporation, Gregory L. Zumbrunn and Richard D. Malone for

Respondent.

        The family court entered a judgment of dissolution for the marriage of

respondent Colleen McLain (Wife) and appellant Bruce Y. McLain (Husband). The

family court (1) ordered Husband to pay Wife $4,000 per month in spousal support;


                                            1
(2) awarded Wife $5,500 in attorney’s fees; and (3) denied Husband’s request for

reimbursement of alleged separate property contributions used to construct a residence

(Fam. Code, § 2640).1

       Husband raises three issues on appeal. First, Husband contends the family court

erred in awarding spousal support by concluding that Wife has a right to retire. Second,

Husband contends the family court erred in awarding attorney’s fees to Wife. Third,

Husband asserts he sufficiently traced his separate property and therefore the family

court erred by denying his request for reimbursement of his separate property. We

affirm the judgment.

                    FACTUAL AND PROCEDURAL HISTORY

       Husband and Wife married on October 13, 2001. They separated on March 14,

2014. They did not share any children. In May 2014, Husband was 68 years old and

Wife was 66 years old. Husband had worked as a firefighter. Wife had worked as a

personal assistant and transaction coordinator for a real estate agent and broker. Wife

was a licensed real estate agent, but never used her license.

       Both Husband and Wife retired in 2005. At that time, Husband was ready to

retire and urged Wife to retire as well so they could travel and she could spend time

with her grandchildren. In 2005, Wife began training her daughter to take over Wife’s

job in the real estate office. Through 2011 or 2012, as payment for a loan, Wife

continued working as a personal assistant two to five hours per week for the real estate

       1 All subsequent statutory references will be to the Family Code unless
otherwise indicated.


                                             2
agent/broker. However, Wife’s primary focus since 2005 had been cooking, cleaning,

laundry, and household chores. Wife was in good health. Wife had a monthly social

security income of $746 less $198 for MediCare payments. Husband’s retirement

income was approximately $10,000 per month.

      After retiring in 2005, Husband was busy working with a contractor on building

a house for Husband and Wife in Big Bear City (the Big Bear house). There was not a

mortgage on the house; it was built as cash was available from 2006 through 2011. The

Big Bear house was approximately 3,900 square feet and had a stipulated value of

$775,000. The lot on which the Big Bear house was built was purchased in 2003.

      Wife owned a residence in Fawnskin, which she had owned since 1987. During

Husband and Wife’s marriage, the loan on the Fawnskin property was refinanced three

times. The first refinance allowed approximately $95,000 to be taken out. The second

refinance left approximately $100,000 in cash. The third refinance generated an extra

$130,000 in cash. The cash from the refinancing, at least from the second and third

refinancing, went into a joint account and was used for construction of the Big Bear

house. During the construction period Husband and Wife always had joint accounts.

The Fawnskin house was ultimately sold in a short sale.

      Husband owned a residence in San Dimas, which he acquired in 1974 (the San

Dimas house). In 2004, the San Dimas house was sold. Wife’s name was added to the

title of the San Dimas house at the time of the sale for title insurance purposes. Money

from the sale of the San Dimas house went into a joint account and a portion of it was

used to construct the Big Bear house. Husband had a “401-A” account and an IRA that


                                            3
he also used to pay for the construction. The cost of the Big Bear house was

approximately $507,700.

       The family court issued a ruling on submitted matter. In the written ruling, the

family court wrote, in relevant part, “In this matter, the Court finds that [Wife] needs

spousal support to help her meet her financial needs as well as to put her as close as

possible to the marital standard of living. This Court does not believe that it is

appropriate to impute income to [Wife]. No evidence was presented which would

support an income to her, or that there were jobs available for which she qualified and

could earn an income. Furthermore, she is retired, just as [Husband] is retired, with

both of them beyond retirement age. The parties have a right to retire, and they did that.

[Husband] knew [Wife] substantially retired in 2006, a year after he did, and that she

fully retired in 2011. Their retirement has been part of the marital standard of living

since well before the dissolution of marriage was filed, and [Wife] is not now going to

be thrown out of retirement. For these same reasons, this Court will also not be issuing

a Gavron warning to [Wife].” The court awarded Wife $4,000 per month in spousal

support and $5,500 in attorney’s fees.

                                      DISCUSSION

       A.     RETIREMENT

              1.     CONTENTION

       Husband contends the family court erred by concluding Wife has the same right

to retire as Husband. Husband asserts Wife, as the supported spouse, has an obligation

to become self-supporting and therefore does not have a right to retire.


                                             4
               2.    BACKGROUND LAW

       In In re Marriage of Reynolds (1998) 63 Cal. App. 4th 1373, this court discussed

the issue of whether the supporting spouse (as opposed to the supported spouse) has a

right to retire when the retirement could lead to a lower income. This court wrote,

“Furthermore, we hold that no one may be compelled to work after the usual retirement

age of 65 in order to pay the same level of spousal support as when he was employed.”

(Id. at p. 1378.)

       Section 4320 lists a variety of factors the family court should consider when

ordering spousal support. Two of the factors are “[t]he age and health of the parties.”

(§ 4320, subd. (h).) The statute also provides the family court should consider “[t]he

goal that the supported party shall be self-supporting within a reasonable period of

time . . . . However, nothing in this section is intended to limit the court’s discretion to

order support for a greater or lesser length of time, based on any of the other factors

listed in this section, Section 4336, and the circumstances of the parties.” (§ 4320, subd.

(l).) The family court may also take into account “[a]ny other factors the court

determines are just and equitable.” (§ 4320, subd. (n).)

               3.    INTERPRETING THE “AGE” FACTOR

       The conflict in this case arises between the portion of the statute that authorizes

the family court to consider “age,” which could be interpreted as retirement age, and the

portion of the statute that sets forth the goal of the supported party becoming self-

supporting. In other words, can the family court determine that a supported spouse




                                              5
being of retirement age outweighs the “self-supporting” factor. In order to determine

this, we need to understand what is meant by the “age” factor in the statute.

       When interpreting a statute, we begin with the words in the statute, applying their

usual and ordinary meaning and construing them in context. If the plain meaning of the

statutory text is ambiguous, then we may turn to rules of construction or legislative

history. (Mejia v. Reed (2003) 31 Cal. 4th 657, 663.)

       The plain language of the statute reflects the family court is to consider “[t]he

age and health of the parties” when ordering spousal support. (§ 4320, subd. (h).) For

the age factor to have meaning, the family court would need to consider whether the

parties are young and therefore presumably more likely to work and earn a living wage,

or whether the parties are older and perhaps no longer working. In other words, the

plain language of the statute reflects age is a factor in determining spousal support. The

point of considering age when determining spousal support, in part, is that there comes

an age when people commonly stop working.

       The age of 65 is the customary retirement age. (In re Marriage of Morrison

(1978) 20 Cal. 3d 437, 454; In re Marriage of Reynolds, supra, 63 Cal.App.4th at p.

1378; In re Marriage of Shimkus (2016) 244 Cal. App. 4th 1262, 1277.) Thus, given the

plain language of the statute, a relevant consideration for a court when ordering spousal

support is the age of the parties, and the point of that factor is to determine if the parties

are younger or older, and if the parties are older, whether they have reached the

customary retirement age of 65.




                                              6
              4.      WEIGHING THE FACTORS

       “An award of spousal support is a determination to be made by the trial court in

each case before it, based upon the facts and equities of that case, after weighing each of

the circumstances and applicable statutory guidelines. [Citation.] In making its spousal

support order, the trial court possesses broad discretion so as to fairly exercise the

weighing process contemplated by section 4320, with the goal of accomplishing

substantial justice for the parties in the case before it. ‘The issue of spousal support,

including its purpose, is one which is truly personal to the parties.’ [Citation.] In

awarding spousal support, the court must consider the mandatory guidelines of section

4320. Once the court does so, the ultimate decision as to amount and duration of

spousal support rests within its broad discretion and will not be reversed on appeal

absent an abuse of that discretion. [Citation.] ‘Because trial courts have such broad

discretion, appellate courts must act with cautious judicial restraint in reviewing these

orders.’” (In re Marriage of Kerr (1999) 77 Cal. App. 4th 87, 93, fn. omitted.)

       Under section 4320, the family court is to consider: (1) “[t]he extent to which

the earning capacity of each party is sufficient to maintain the standard of living

established during the marriage” (§ 4320, subd. (a)); and (2) “[t]he needs of each party

based on the standard of living established during the marriage” (§ 4320, subd. (d)).

The marital standard of living is “a general description of the station in life the parties

had achieved by the date of separation,” rather than a “mathematical standard.” (In re

Marriage of Smith (1990) 225 Cal. App. 3d 469, 491.)




                                              7
       In the family court’s ruling on submitted matter,2 it concluded that Wife needed

spousal support to put her near the marital standard of living. Thus, the court was

properly considering the marital standard of living as well as Wife’s needs. (§ 4320,

subds. (a) & (d).)

       Next, the court determined that it would not impute income to Wife because

(1) there was no evidence she had an income; (2) there was no evidence of jobs

available to Wife; (3) Wife was retired; and (4) Wife had a right to remain retired. The

court’s consideration of Wife being retired reflects the court taking into account “the

station in life the parties had achieved,” i.e., that they were both retired. (In re

Marriage of Smith, supra, 225 Cal.App.3d at p. 491; § 4320, subds. (a) & (d)). The

court’s comment that Wife had a right to remain retired reflects consideration of both

the parties’ “station of life” as well as Wife’s age because Wife was beyond the

customary retirement age of 65. The family court’s reasoning reflects it was following

the requirements of section 4320, taking into account the marital “standard of living” as

well as the ages of the parties. (§ 4320, subds. (a), (d) & (h).) The family court’s




       2  Generally, the absence of a statement of decision means that we must conclude
the lower court made all findings necessary to support its order under any theory
argued. But this is “merely a corollary of the general rule that a judgment is presumed
to be correct and must be upheld in the absence of an affirmative showing of error. This
presumption applies only on a silent record. [Citation.] In contrast, ‘When the record
clearly demonstrates what the [family] court did, we will not presume it did something
different.’” (Border Business Park, Inc. v. City of San Diego (2006) 142 Cal. App. 4th
1538, 1550.) The family court did not issue a statement of decision, but it did issue a
detailed ruling on submitted matter setting forth its reasoning.


                                              8
comments concerning Wife’s lack of income and the lack of available jobs is related to

Wife being retired and thus is a proper consideration. (§ 4320, subds. (a), (d) & (h).)

       The court also took into account “[t]he goal that the supported party shall be self-

supporting within a reasonable period of time.” (§ 4320, subd. (l).) The court

explained, “Their retirement has been part of the marital standard of living since well

before the dissolution of marriage was filed, and [Wife] is not now going to be thrown

out of retirement. For these same reasons, this Court will also not be issuing a Gavron

warning to [Wife].” “[A] ‘Gavron warning’ is a fair warning to the supported spouse

[that] he or she is expected to become self-supporting.” (In re Marriage of Schmir

(2005) 134 Cal. App. 4th 43, 55.)

       The court’s reasoning reflects it weighed the goal of the supported party

becoming self-supporting against the marital standard of living, and reconciled that the

goal of self-support would conflict with maintaining the marital standard of living

because the marital standard of living included being retired. The court’s reasoning

shows it considered the relevant factors. Further, the court’s reasoning is tied to the

evidence, which reflects the parties retired in 2005, and in 2014 Wife was 66 years old.

Accordingly, the family court did not abuse its discretion because its reasoning directly

relates to the evidence and the factors it is legally required to consider. The family

court’s decision is within the law and within the bounds of reason. (See In re Marriage

of Weinstein (1991) 4 Cal. App. 4th 555, 564 [abuse of discretion occurs when the

decision exceeds the bounds of reason].) Accordingly, we conclude the family court did

not err.


                                             9
       Husband contends the family court erred by not requiring Wife to make an effort

to become self-supporting because the court has effectively ordered Husband to pay

Wife spousal support for the rest of her life. Husband’s argument focuses on the

evidence that Wife has the ability to work. Husband is asking this court to reweigh the

factors and afford greater weight to Wife’s ability to work than to Wife’s age. As

explained ante, the family court’s weighing of the factors was reasonable and within the

bounds of the law. We cannot reweigh the factors to accord greater weight to the

supported spouse’s ability to work. (See In re Marriage of Cheriton (2001) 92
Cal. App. 4th 269, 304 [the trial court has discretion to determine the appropriate weight

to accord each factor].)

       Husband contends the family court erred by failing to consider the factor set

forth in section 4320, subdivision (a)—“[t]he extent to which the earning capacity of

each party is sufficient to maintain the standard of living established during the

marriage.” Husband asserts the family court failed to include in its weighing process

the length of time it would take for Wife to become self-supporting. Contrary to

Husband’s position, the family court did consider this factor. The family court

explained that Wife did not have an income, that retirement was part of the marital

standard of living, that Wife was beyond retirement age, that Wife could not be

expected to start working again, and that the Court did not expect Wife to become self-

supporting. The family court considered Wife’s ability to work as shown by the court’s

discussion of Wife’s retirement status. The family court’s reasoning shows it accorded

greater weight to the supported spouse’s age than to the supported spouse’s ability to


                                            10
work. Thus, we are not persuaded that the family court missed a factor in the weighing

process.

        Next, Husband contends the family court erred because it did not consider “the

goal that the supported party shall be self-supporting.” (§ 4320, subd. (l).) The family

court did consider this goal as shown by the court’s decision that it would not issue a

Gavron warning. “[A] ‘Gavron warning’ is a fair warning to the supported spouse

[that] he or she is expected to become self-supporting.” (In re Marriage of Schmir,

supra, 134 Cal.App.4th at p. 55.) The family court explained it was not issuing a

Gavron warning because Wife was retired and past the age of retirement. The court’s

decision shows it considered the goal of the supported party becoming self-supporting,

but accorded greater weight to Wife’s age. Thus, the court did not miss a required

factor; rather, it afforded greater weight to the age factor. (See generally In re Marriage

of Kochan (2011) 193 Cal. App. 4th 420, 429-430 [the family court should not enter an

order that effectively requires a spouse to forego retirement].)

        B.    ATTORNEY’S FEES

        Husband contends the family court erred by awarding Wife need-based

attorney’s fees because the court incorrectly relied on the premise that Wife has a right

to retire.

        In the family court’s ruling on submitted matter, when the family court awarded

attorney’s fees to Wife it did so “[b]ased on all of the foregoing factors set forth above,

as well as the disparity in the parties’ incomes.” The “spousal support” section is above

the “attorney’s fees” section in the family court’s ruling on submitted matter, therefore,


                                             11
presumably the family court was referencing its spousal support analysis in awarding

attorney’s fees.

       “Under sections 2030 and 2032, a family court may award attorney fees and

costs ‘between the parties based on their relative circumstances in order to ensure parity

of legal representation in the action.’ [Citation.] The parties’ circumstances include

assets, debts and earning ability of both parties, ability to pay, duration of the marriage,

and the age and health of the parties.” (In re Marriage of Winternitz (2015) 235
Cal. App. 4th 644, 657.)

       As in spousal support, the age of the parties is a relevant factor in awarding

attorney’s fees. The purpose of age being a factor is that there comes an age, such as

the customary retirement age of 65, when a party may no longer work. In the instant

case, the family court found, based on the evidence, that Wife was retired and that

retirement was part of the marital standard of living. The family court relied on proper

factors when awarding attorney’s fees. Accordingly, we conclude the family court did

not err.

       C.     SEPARATE PROPERTY

       The family court concluded Husband failed to sufficiently trace his separate

property alleged to have been used to pay for the construction of the Big Bear house

because, while there was testimony about the money used to construct the house, no

documents were submitted in support of the tracing of funds. Husband contends the

trial court erred because the statute does not require tracing be accomplished with

documents.


                                             12
       Section 2640, subdivision (b), provides, “In the division of the community estate

under this division, unless a party has made a written waiver of the right to

reimbursement or has signed a writing that has the effect of a waiver, the party shall be

reimbursed for the party’s contributions to the acquisition of property of the community

property estate to the extent the party traces the contributions to a separate property

source. The amount reimbursed shall be without interest or adjustment for change in

monetary values and may not exceed the net value of the property at the time of the

division.”

       The term “tracing” is not defined in the statute. (§ 2640.) However, in 1966 our

Supreme Court wrote the following: “Property acquired by purchase during a marriage

is presumed to be community property, and the burden is on the spouse asserting its

separate character to overcome the presumption. [Citations.] The presumption applies

when a husband purchases property during the marriage with funds from an undisclosed

or disputed source, such as an account or fund in which he has commingled his separate

funds with community funds. [Citation.] He may trace the source of the property to his

separate funds and overcome the presumption with evidence that community expenses

exceeded community income at the time of acquisition. If he proves that at that time all

community income was exhausted by family expenses, he establishes that the property

was purchased with separate funds.” (See v. See (1966) 64 Cal. 2d 778, 783.)

       The Supreme Court went on to explain, “The husband may protect his separate

property by not commingling community and separate assets and income. Once he

commingles, he assumes the burden of keeping records adequate to establish the


                                            13
balance of community income and expenditures at the time an asset is acquired with

commingled property.” (See v. See, supra, 64 Cal.2d at p. 784.)

       We understand the Supreme Court’s opinion to mean that if separate property is

commingled with community property in a bank account, then the owner of the separate

property has the burden of keeping records establishing community funds were

exhausted when the purchase was made. As a lower court, we cannot contradict the

opinion of the Supreme Court. (Auto Equity Sales, Inc. v. Superior Court of Santa

Clara County (1962) 57 Cal. 2d 450, 455-456.) Therefore, we must conclude tracing

requires documentary proof because our Supreme Court has held records must be kept,

and the point of keeping records is to offer them in court as evidence.

       Next, Husband asserts that if documents are required for tracing, then he

provided sufficient evidence. At trial, Husband provided a handwritten note that reads:

       “Money from S.D. House =           $372,187

       “[Money from] 401A                    40,600

       “My Seperate [sic] Prop. Total = $412,787.00”

       Husband contends the note is sufficient evidence for tracing his separate property

because Wife stipulated to the admission of the note and Wife corroborated Husband’s

testimony that money from the sale of Husband’s San Dimas house was used to pay for

the construction of the Big Bear house.

       We first address the stipulation theory. Wife’s attorney stipulated to the

admission of Husband’s handwritten note. A stipulation that evidence is admissible

does not equate with the concession of an issue. (See Raphael v. Bloomfield (2003) 113


                                            14
Cal. App. 4th 617, 626 [requiring a stipulation and concession].) For example, parties

can stipulate to the admission of a toxicology report without conceding that the test

subject was drunk or sober. In the instant case, Wife stipulated to the admission of the

handwritten note but disputed that Husband had sufficiently traced his separate

property. In sum, Wife’s stipulation that Husband’s handwritten note was admissible

does not equate with sufficient evidence of tracing Husband’s separate property.

       Next, we address the corroboration theory. Wife testified that some money from

the sale of Husband’s San Dimas house was used to pay for the construction of the Big

Bear house. However, Wife did not specify how much of the money was used to pay

for the construction. When asked if the money from the sale of the San Dimas house

went directly into building the Big Bear house, Wife responded, “Eventually, some of it,

maybe.” When again asked if the money from the sale of the San Dimas house was

used to pay for constructing the Big Bear house, Wife answered, “[S]ome of it did.”

       Wife’s testimony reflects some money from the sale of Husband’s San Dimas

house was used to construct the Big Bear house. However, Wife did not confirm that a

particular amount of money from the sale was used to pay for the construction. As a

result, Wife’s testimony does not provide substantial evidence for tracing Husband’s

separate property because it is unclear what amount of money from the sale of the San

Dimas house was used to pay for construction. (See In re Marriage of Cochran (2001)

87 Cal. App. 4th 1050, 1057-1058 [tracing ruling is reviewed for substantial evidence].)

       Further, the evidence reflects the construction of the Big Bear house cost

approximately $507,700. Two refinances of Wife’s Fawnskin house produced


                                           15
approximately $230,000 in cash. Husband is asserting he paid $412,787 toward the

construction of the Big Bear house. Husband also had a monthly income of

approximately $10,000 per month. Disregarding the monthly income, the money from

the two refinances and Husband’s alleged separate property totals $642,787, which was

$135,087 more than was needed to construct the Big Bear house. If the 2003 purchase

price of $110,695 for the lot on which the Big Bear House was built was included, then

there was still $24,392 more than was needed. Given that more money was available

than was needed, it cannot be determined what amount of Husband’s separate property

went toward the construction of the Big Bear house.

                                     DISPOSITION

      The judgment is affirmed. Respondent is awarded her costs on appeal.

      CERTIFIED FOR PUBLICATION



                                                      MILLER
                                                                                      J.


We concur:


McKINSTER
                      Acting P. J.


CODRINGTON
                                J.




                                          16